DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Request for Interview
The examiner respectfully informs the applicant that the prior art of record still reads on the features of amended claims 1, 7 and new claim 10. Therefore, the amended features cannot be handled by an interview.

Claim Objections
Claim 8 was not amended to correct the following informalities: The computing server of claim 8.  Therefore, the objection of claim 8 is sustained.

Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicant's arguments with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicant argued that there is no teaching about the composite score being generated based on a verification check, and at least one of a background check, and a rating.
The examiner respectfully disagrees.
As taught in KARNATI, a provider represented as an appointment is associated with a corresponding final score (KARNATI, ¶ 0076), wherein the corresponding final score is 
The teaching in KARNATI as noted indicates that a corresponding final score is generated based on a process of verifying consumer preferences such as price, distance and consumer's past behavior (KARNATI, ¶ 0075) and provider quality (KARNATI, ¶ 0067).
In short, the teaching in KARNATI as noted reads on the claimed limitation the composite score generated based on a verification check, and at least one of a background check, and a rating, e.g., the corresponding final score is generated based on a process of verifying consumer preferences such as price, distance and consumer's past behavior (KARNATI, ¶ 0075) and provider quality (KARNATI, ¶ 0067). 

Applicant's arguments with respect to the rejection of claim 7 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicant argued that KARNATI fails to explicitly teach or reasonably suggests whether implicitly or inherently the claimed features directed to: selectively displaying different aspects of a software application on a display screen, a first aspect on a first computing device, a second aspect on a second computing device, and a third aspect on a third computing device, the first aspect being associated with content directed to ownership of a pet, the second aspect being associated with content directed to providing pet hosting services, and the third aspect being associated with content directed to providing medical services for pets.
The examiner respectfully disagrees.
KARNATI discloses the newly added limitations as shown below.
CLAIM 7
an application programming interface communicatively coupled with the at least one of the first software development kit and the first web module; and
a first controller communicatively coupled to the application programming interface, the first controller configured to selectively display different aspects of a software application, 


a first aspect on the first computing device, 


a second aspect on the second computing device, and 


a third aspect on the third computing device,


the first aspect being associated with content directed to ownership of a pet,



the second aspect being associated with content directed to providing pet hosting services, and 


the third aspect being associated with content directed to providing medical services for pets.

KARNATI
a web application is used to implement service appointment and scheduling features (KARNATI, ¶ 0036); and

a processor communicatively coupled to the web application (KARNATI, ¶¶ 0100[Wingdings font/0xE0]0101), the processor comprising a display interface (KARNATI, ¶ 0102) configured to selectively display different aspects of a web service,  
a first aspect on at least one consumer devices as shown in FIG. 8 as an example (KARNATI, ¶ 0020), 
a second aspect on at least one computer servers hosting service appointments, managed by an administrator, using web application  (KARNATI, ¶ 0036 & 0043) and 
a third aspect on at least one provider computer systems (KARNATI, ¶ 0014), 

the second aspect at least one computer servers is associated with consumer and provider account information (KARNATI, ¶ 0043) to provide pet service as shown in FIG. 8,
the third aspect on at least one provider computer systems directed to medical services for pets as shown in FIG. 17.



Claim Objections
Claim 7 is objected to because of the following informalities: a first computing device of a pet professional (line 3). Appropriate correction is required (e.g., a third computing device of a pet professional is respectfully suggested).

Claim 8 is objected to because of the following informalities: The computing server of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, the newly added limitations the first aspect being associated with content directed to ownership of a pet, the second aspect being associated with content directed to providing pet hosting services, and the third aspect being associated with content directed to providing medical services for pets were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 includes features analogous to claim 7. Claim 10 is rejected for at least the reasons as noted with regard to claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KARNATI et al. [US 2016/0379173 A1].

Regarding claims 1, 7 and 10, KARNATI teaches a system. The system as taught in KARNATI reads on the system and server of claims 1, 7 & 10 as shown below.

CLAIM 1
A system comprising: 
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
receiving a request to access a pet service from a first computing device; 





retrieving, from a database, at least one pet service provider providing the pet service, 



the at least one pet service provider associated with a composite score, 


the composite score generated based on a verification check, and at least one of a background check, and a rating;



selecting at least one of the at least one pet service provider based on the composite score of the at least one of the at least one pet service provider; and
in response to the request, routing the at least one pet service provider selected based on the composite score to the first computing device.

CLAIMS 7 & 10
A computing server comprising:

at least one of a first software development kit and a first web module to communicate with a first computing device, a second computing device of a pet host, and a first computing device of a pet professional;






an application programming interface communicatively coupled with the at least one of the first software development kit and the first web module; and
a first controller communicatively coupled to the application programming interface, the first controller configured to selectively display different aspects of a software application, 

a first aspect on the first computing device, 


a second aspect on the second computing device, and 


a third aspect on the third computing device,

the first aspect being associated with content directed to ownership of a pet,



the second aspect being associated with content directed to providing pet hosting services, and 


the third aspect being associated with content directed to providing medical services for pets.

KARNATI
A system as in FIG. 22 comprising: 
processor 504 (KARNATI, ¶ 0101); and
memory 508 storing programs executed by processor 504 (KARNATI, ¶ 0105) to perform a method comprising:
a request for a pet service is received using of menu comprising canine category, veterinary service type, oral examination 
at least one providers represented as appointments is retrieved in response to the request (KARNATI, ¶¶ 0065[Wingdings font/0xE0]0066), wherein the at least one providers is from a provider database (KARNATI, ¶ 0072),
wherein the at least one provider represented as appointments is associated with at least one final scores (KARNATI, ¶ 0076), 
wherein the at least one final score is generated and based on a process of verifying consumer preferences such as price, distance and consumer's past behavior (KARNATI, ¶ 0075) and provider quality (KARNATI, ¶ 0067);
at least one of the at least one providers based on the at least one final scores is selected based on the at least one final scores for ranking (KARNATI, ¶ 0076);



A computer system as in FIG. 1 comprising:
software platform for providing service appointment and scheduling features between at least one consumer devices (KARNATI, ¶ 0036), at least one computer servers hosting service appointments and at least one provider computer systems (KARNATI, ¶ 0036), wherein service appointment includes veterinary services, and at least one of at least one provider computer systems provides veterinary services (KARNATI, ¶¶ 0061[Wingdings font/0xE0]0062);
a web application is used to implement service appointment and scheduling features (KARNATI, ¶ 0036); and

a processor communicatively coupled to the web application (KARNATI, ¶¶ 0100[Wingdings font/0xE0]0101), the processor comprising a 
a first aspect on at least one consumer devices as shown in FIG. 8 as an example (KARNATI, ¶ 0020), 
a second aspect on at least one computer servers hosting service appointments, managed by an administrator, using web application  (KARNATI, ¶ 0036 & 0043) and 
a third aspect on at least one provider computer systems (KARNATI, ¶ 0014), 
the first aspect as shown in FIG. 8 is associated with information of a pet service (KARNATI, ¶¶ 0058[Wingdings font/0xE0]0059) directed to ownership of a pet such as pet and owner information as shown in FIG. 17,
the second aspect at least one computer servers is associated with consumer and provider account information (KARNATI, ¶ 0043) to provide pet service as shown in FIG. 8,
the third aspect on at least one provider computer systems directed to medical services for pets as shown in FIG. 17.



Regarding claim 2, KARNATI further discloses the steps of:
receiving a user selection of one of the at least one pet service providers from the first computing device (KARNATI, ¶¶ 0069[Wingdings font/0xE0]0070 & 0076); and
in response to receiving the user selection, routing an identifier of the first computing device to a second computing device, the first computing device associated with a pet owner, the second computing device associated with a pet service provider, e.g., consumer information as shown in FIG. 16 associated with the consumer device is sent to provider computer system (KARNATI, ¶¶ 0078[Wingdings font/0xE0]0079), wherein the consumer device is associated with a consumer that has a pet (KARNATI, ¶¶ 0040 & 0078), wherein the provider computer system is associated with a veterinary service provider (KARNATI, ¶ 0062).

Regarding claim 3, KARNATI further teaches that the pet service provider comprises a pet host, e.g., at least one computer servers hosting service appointments (KARNATI, ¶ 0036).

Regarding claim 4, KARNATI further teaches that the pet service provider comprises a pet professional (KARNATI, ¶ 0062).

Regarding claim 5, KARNATI further teaches that the pet professional comprises a veterinarian (KARNATI, ¶ 0062).

Regarding claim 6, KARNATI further teaches that the pet service comprises a pet-related business (KARNATI, ¶ 0008).

Regarding claim 8, KARNATI further teaches that the first computing device is configured to be operated by a pet owner (KARNATI, ¶ 0036); the second computing device is configured to be operated by a pet host (KARNATI, ¶ 0036); and the third computing device is configured to be operated by a pet professional (KARNATI, ¶¶ 0061[Wingdings font/0xE0]0062).

Regarding claim 9, KARNATI further teaches that a database communicatively coupled to the first processor (KARNATI, ¶ 0039).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        September 13, 2021